Citation Nr: 1813263	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right shoulder impingement syndrome (right shoulder disability).

2.  Entitlement to an initial rating higher than 10 percent for left shoulder impingement syndrome (left shoulder disability).

3.  Entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1994 to August 2007, and October 2012 to February 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland which granted a ratings increase for the Veteran's right shoulder disability to 10 percent; left shoulder disability to 10 percent; and left knee disability to 10 percent.

The Veteran filed his notice of disagreement in November 2009 with the current ratings assigned, was issued a statement of the case in April 2014, and in June 2014 perfected his appeal to the Board requesting a videoconference hearing before a Veterans Law Judge.

In September 2017 and November 2017, the Veteran requested that his scheduled video conference hearing be cancelled.  Therefore, the Board considers the hearing request cancelled, and will adjudicate the case based on the evidence of record.


FINDINGS OF FACTS

1.  Symptoms of the Veteran's right shoulder disability did not more nearly approximate ankylosis, a limitation of motion to the shoulder level, or malunion, nonunion, or dislocation of the humerus, clavicle or scapula.

2.  Symptoms of the Veteran's left shoulder disability did not more nearly approximate ankylosis, a limitation of motion to the shoulder level, or malunion, nonunion, or dislocation of the humerus, clavicle or scapula.

3.  Symptoms of the Veteran's left knee disability did not more nearly approximate flexion limited to 45 degrees or less; extension limited to 15 degrees or more; and there has not been recurrent subluxation of lateral instability, ankylosis, impairment of the tibia or fibula; genu recurvatum, or removed or dislocated semilunar cartilage.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5099-5024 (2017).

2.  The criteria for a rating higher than 10 percent for a left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5099-5024 (2017).
	
3.  The criteria for a rating higher than 10 percent for a left knee disability have not been met at any time during the appeal period.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003-5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right and left shoulder disabilities

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that his right and left shoulder disabilities warrant a rating higher than 10 percent.  He has stated that his shoulder disabilities cause difficulty sleeping at night because his arm stiffens, and also affects his ability to do any activity which requires that he lift something over his head.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging" the ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The RO rated the Veteran's right and left shoulder disabilities under 38 C.F.R. § 4.71a, DC 5024 (2017), for tenosynovitis.  DC 5024 requires that tenosynovitis be rated on the basis of limitation of motion as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  DC 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate codes for the specific joint involved.  Id.  In the absence of a compensable limitation of motion, DC 5003 allows for a rating of 10 percent for each major joint or group of minor joints affected.  Id.  For VA rating purposes, a shoulder is a major joint.  38 C.F.R. § 4.45 (f).

Disabilities of the shoulder may be rated under 38 C.F.R. § 4.71a, DCs 5200-5203 (2017).  The Veteran is right handed.  DC 5201 allows, in the major extremity, for a 20 percent rating for limitation of arm motion at shoulder level, a 30 percent rating for limitation of motion to midway between side and shoulder level.  DC 5202 allows for ratings of 20 to 80 percent for impairment of the humerus in the major extremity.  DC 5203 allows for ratings of 10 to 20 percent for impairment of the clavicle or scapula.

Normal ranges of motion of the shoulder are forward flexion and abduction from 0 to 180 degrees and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran was afforded a VA examination in August 2009.  On the left shoulder, the examiner found no evidence of pain with active motion on the left side; left arm flexion and abduction were to 150 degrees; and internal and external rotation to 80 degrees.  On the right shoulder, the examiner also found no evidence of pain on active motion.  Right arm flexion and abduction were to 150 degrees; internal and external rotations were to 70 degrees. There was no evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner reported that the right shoulder was normal.

September 2010 treatment records noted limited range of motion and associated pain in the right shoulder.  The Veteran denied swelling or distal numbness, tingling or loss of sensation.  He reported that the pain was worse at night when exposed to the cold, and he did not need to take pain medication for the symptoms.

A May 2017 disabilities benefits questionnaire (DBQ) noted that the Veteran reported that flare-ups did not impact the function of his shoulder or arm, and he had no functional loss or impairment.  Right shoulder flexion was to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; and internal rotation to 90 degrees.  Pain was noted on external and internal rotation.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; no pain on weight bearing; and no evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and no additional range of motion loss after three repetitions was reported.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time without mere speculation as the examination was not being conducted immediately after repetitive use over time. The examination reported noted no reduction in muscle strength; no atrophy; and no ankylosis.  A rotator cuff condition was not suspected; shoulder instability, dislocation or labral pathology not suspected; and there was no loss of head, nonunion, or fibrous union of the humerus.  The examiner also noted no objective evidence of pain on non-weight bearing.

After examination of the left shoulder, the examiner noted flexion and abduction to 180 degrees; external and internal rotation to 90 degrees; pain on external and internal rotation; but no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no evidence of pain on weight bearing and no evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional range of motion loss after three repetitions.  The examiner was unable to say whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time without mere speculation as the examination was not conducted immediately after repetitive use over time.  The examination report indicated no reduction in muscle strength; no atrophy; and no ankylosis.  A rotator cuff condition was not suspected; shoulder instability, dislocation or labral pathology not suspected; and no loss of head, nonunion, or fibrous union of the humerus.  The Veteran did not require the use of assistive devices and there was no objective evidence of pain on non-weight bearing.  The Veteran did state that he was unable to lift heavy items and unable to lie on his shoulders.

The preponderance of the evidence shows that the Veteran's right and left shoulder disabilities do not more closely approximate a rating higher than 10 percent at any time during the appeal period.  The May 2017 examination report notes no limitation in his range of motion for either shoulder, and no evidence of pain on weight bearing or in active motion was found during either his August 2009 or May 2017 examination reports.  Pain was noted upon internal and external rotation during his May 2017 examination which did not limit his range of motion.

The Veteran has reported shoulder pain which was worse at night and when it was cold.  The Veteran is competent to report his own observations with regard to the symptoms of his right and left shoulder disabilities.  See Jandreau v. Nicholson, 492 F.3d at 1376-77 (Fed. Cir. 2007).  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than those revealed by the VA examination.  The only symptom the Veteran has reported is pain, which is contemplated by his current 10 percent rating.  See 38 C.F.R. §§ 4.40 4.45 (2017).  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  However, there is no evidence of record which demonstrates any additional functional loss due to pain or any other DeLuca factor.  The Veteran indicated that flare-ups did not impact the function of his shoulder or arm.
 
Finally, whether there are any other diagnostic codes which could apply to the Veteran's current right shoulder and left shoulder disabilities was considered.  The record contains no evidence of ankylosis or impairment of the humerus, clavicle, or scapula.  Therefore, there are no other potentially applicable diagnostic codes by which a higher rating can be assigned.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  As previously mentioned, the Veteran has stated that his right and left shoulder disabilities cause pain which make it difficult for him to lay on his shoulders or lift heavy objects.  However, the Veteran's complaint of bilateral shoulder pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2017).  In addition, the Veteran's physical limitations are manifestations of his pain and not separate symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366, 371-72 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Thus, the criteria contemplate the symptoms and remand for referral to the Director for extraschedular consideration is not required.

As the preponderance of the evidence reflects the symptoms of the Veteran's right and left shoulder disabilities do not more nearly approximate the criteria for a rating higher than 10 percent, the benefit of the doubt doctrine is not for application and the claim for an increased rating for a right shoulder disability and a left shoulder disability must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102, 4.3.

II.  Left Knee Disability

The Veteran stated that his left knee disability has worsened since undergoing reconstructive surgery in 1998 as a result of an ACL tear and that he is no longer able to stand or run for a long period of time.

The Veteran is currently service connected for degenerative joint disease of the left knee rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a , DCs 5003-5261. Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

DC 5003 assigns a minimum 10 percent rating, per joint, for painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Court has clarified that general painful motion under 38 C.F.R. § 4.59 does not require that pain be related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

DC 5257 assigns a 30 percent evaluation for severe recurrent subluxation or lateral instability; a 20 percent evaluation for moderate recurrent subluxation or lateral instability; and a 10 percent evaluation for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under DC 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint. 38 C.F.R. § 4.71a.

Under DC 5259, a 10 percent evaluation is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.

Under DC 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg, a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel interpreted that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. VAOPGCPREC 23-97.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004.  Id.  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  The limitation of flexion and extension must be compensable in both planes in order to warrant separate ratings.  Id.

A September 2009 VA examination report noted pain and stiffness of the left knee, but a normal gait and no evidence of abnormal weight-bearing.  There was evidence of crepitation, but no other knee abnormalities.  There was no evidence of pain with active motion; flexion to 135 degrees; extension to 0 degrees; and no ankylosis or subluxation.

September 2010 treatment records show that the Veteran reported an increase in stiffness of his left knee and some pain and limited range of motion when he gets up after his knee has been in a flexed position for a long period of time.  The Veteran denied swelling or peripheral numbness, tingling or loss of sensation.

A May 2017 DBQ indicated that the Veteran did not suffer flare-ups of the knee or lower leg, and had no functional loss or impairment.  Left knee flexion was to 140 degrees and extension to 0.  Pain on extension was noted, but there was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of pain on weight bearing and evidence of crepitus, but no additional loss of function or range of motion after three repetitions.  Muscle strength was normal with no muscle atrophy.  There was no evidence of ankylosis; joint instability; recurrent patellar dislocation; a meniscus condition; and no use of an assistive device.

Neither a higher nor separate rating for left knee disability is warranted.  The evidence does not reflect that there has been compensable limitation of flexion, as flexion has been between 135 and 140 degrees, and the Veteran has not reported flare-ups of the left knee that reduce range of motion to more nearly approximate the 45 degrees flexion that warrants a compensable rating under DC 5260. Moreover, there is no indication that the Veteran suffers from flare-ups which result in limitation of extension more nearly approximating 15 degrees warranting a rating higher than 10 percent under DC 5261.  The May 2017 DBQ indicated that the Veteran did not suffer flare-ups of the knee or lower leg, and had no functional loss or impairment.

In order to establish entitlement to separate ratings for limitation of extension and flexion, the limitation must be compensable in both planes.  VAOPGCPREC 9-2004.  As the Veteran did not have compensable limitation of both extension and flexion, he is not entitled to a separate rating for limitation of flexion.  Similarly, as limitation of extension did not more nearly approximate 15 degrees, a rating higher than 10 percent is not warranted for left knee disability based on limitation of extension.

Additionally, the evidence of record does not show that the Veteran's left knee disability was manifested by ankylosis; recurrent subluxation or lateral instability; dislocated semilunar cartilage; removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  Therefore additional higher ratings under DC 5256; DC 5257; DC 5258; DC 5259; DC 5262; and DC 5263 are not for application.

Neither the Veteran, his representative, nor the evidence of record have reasonably raised any issue regarding the propriety of an extraschedular rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As symptoms of the Veteran's left knee disability do not more closely approximate the criteria for a rating higher than 10 percent at any time during the period on appeal, a rating higher than 10 percent for a left knee disability is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by Veteran, his representative, or by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366   (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Here, the Veteran has not asserted, nor does the evidence of record suggest, that his shoulder disabilities or left knee disability render him unemployable.  Therefore, the issue of entitlement to a TDIU is not reasonably raised by the record.


ORDER

Entitlement to an initial rating higher than 10 percent for right shoulder impingement syndrome is denied.

Entitlement to an initial rating higher than 10 percent for left shoulder impingement syndrome is denied.

Entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease is denied.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


